Citation Nr: 1222216	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a left knee disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel




INTRODUCTION

The Veteran had active service from March 1973 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The supplemental statement of the case characterized the issue as service-connection for degenerative arthritis of the left knee, status total knee replacement, to include as secondary to the already service-connected right knee arthritis, status post total knee replacement.  The Board has considered all bases for a claim reasonably raised by the record.   See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derewinski, 1 Vet. App. 127, 130 (1991).  Thus, the issue is characterized as set forth above.  


FINDINGS OF FACT

1.  A left knee disorder was not incurred or aggravated by disease or injury during the Veteran's active service.  

2.  The pre-service left leg injury, noted on entrance examination, was asymptomatic and did not increase in severity during the Veteran's active service.  

3.  The arthritic changes that resulted in the replacement of the Veteran's left knee were not present during his active service.  

4.  Arthritis was not manifested to any degree during the first year after the Veteran completed his active service.  

5.  The Veteran's left knee disorder is not proximately due to or the result of a service-connected disease or injury.  


CONCLUSION OF LAW

The criteria for direct, presumed, or secondary service connection for the Veteran's left knee disorder have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in March 2008 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in May 2008.  The March 2008 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has declined the offer of a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Discussion

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Board specifically finds that any evidence not discussed does not support the claims.   

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this case, the Veteran does not claim and the service treatment records do not show that a chronic left leg disorder, including arthritis, was present during his active service.  

On examination for service, in June 1973, the Veteran reported that he had had a broken leg.  The examiner found his lower extremities to be normal.  

A service treatment record dated in March 1974 shows that the Veteran complained that his right knee popped and gave way.  He admitted that he sustained a fracture of the left tibia in a 1970 automobile accident, but there was no known right knee trauma.  Examination findings were normal.  The right leg musculature was compared with the left leg.  X-rays showed lipping of the lateral femoral condyle, which was also fairly flattened.  The impression was a subluxation of the patella and mild right quadriceps atrophy.  The file contains follow up notes dated in June and July 1974.  

The Veteran was examined for submarine service in March 1975 and found to have a 2 inch by 1/2 inch circular scar on his lower left leg.  The examiner reported that the lower extremities were normal.  

On another submarine examination in November 1975, it was noted that there was a history of internal derangement of the right knee, but there had been no effusion for over a year and the condition was not considered to be disabling.  

On the February 1978 discharge examination, the Veteran gave a history of hospitalization for 30 days in 1970.  He was in a coma for 16 days and had a broken left leg, broken left foot, broken right foot, and trick right knee.  The residuals were not considered to be disabling.  A circular 31/2 inch scar was noted on the left leg.  The lower extremities were normal.  He weighed 180 pounds.  

The service treatment records do not show any increase in the severity of the residuals of the broken left leg.  They show that the left leg was examined along with the right, but do not show that the left leg was in any way symptomatic.  Further, they do not show shortening or amputation of the right leg.  They do not show any gait impairment.  To the contrary, they show that the Veteran's lower extremities were examined and there was no functional impairment.  

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Here, there is no competent evidence of arthritis during the first post service year.  

Following service, many years passed without evidence of any left knee disorder or of any gait impairment due to the right knee.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A VA clinical note, dated in July 1999, shows the Veteran was seen for bilateral pedal edema.  It was noted that he was extremely obese and could hardly walk due to swelling and shortness of breath.  An August 1999 note reflects right ankle complaints.  The Veteran's height was 72 inches and his weight was 356.6 pounds.  A psychiatric assessment in August 1999 reviewed the Veteran's history.  A depressed mood and weight gain started after a divorce in 1984.  The Veteran reported knee and ankle swelling.  No other lower extremity symptoms were reported.  A September 1999 VA orthopedic clinic note shows complaints of right hip and ankle symptoms.  There were no complaints, findings, or diagnoses for either knee.  

A VA primary care note, dated in March 2000 shows that the Veteran had a fall earlier that month and had been in jail since that time.  He complained of pain in several joints, including the left knee.  The left knee was without deformity, ecchymosis, edema, calor, or erythema.  There was bilateral symmetrical creiptance without limitation of motion.  That and other joint findings led to an assessment of generalized myalgias.  

In March 2000, the Veteran requested a scan of his left knee, saying he thought he hurt it in the fall earlier that month.  When seen in April 2000, he was ambulatory with a cane and his gait was slightly unsteady.  Imaging studies revealed thoracic compression fractures.  X-rays of the left knee disclosed marked degenerative changes in the medial compartment.  The pertinent diagnosis was left knee pain, degenerative joint disease.  

A left knee arthroscopy was performed in August 2000.  An October 2000 VA clinical note shows that the arthroscopy included meniscal debridement.  The Veteran reported that he was now symptom free but had right knee and back symptoms needing treatment.  Arthroscopy of the right knee was done in December 2000.  A follow-up note, dated in January 2001, shows that lower extremity strength was intact.  Gait and station were within normal limits although the Veteran ambulated with a cane.  Arthroscopic procedures were performed on the right and left knees in April 2001.  

The report of a VA General Medical examination, in May 2001, reflects complaints including left knee pain.  The Veteran's extensive medical history was reviewed.  His complaints included a limitation to walking two blocks because of obesity and knee pain.  The examiner noted that the Veteran walked with a cane and used it all the time.  There was no swelling, effusion, or tenderness of the knees.  It was noted that March 2001 X-rays revealed degenerative changes in the left hip and left knee.  There were deformities in the left tibia and fibula due to old healed fractures.  It was noted that magnetic resonance imaging in January 2001 had shown degenerative changes and a recurrent medial meniscus tear.  The pertinent impressions were:  recurrent left knee medial meniscus tear, degenerative tear of the anterior horn of the lateral meniscus of the left knee, left knee effusion, and previous bilateral knee arthroscopies.  

The Veteran had a VA joints examination in July 2003.  The claims file was reviewed.  He gave a history of injuring his right knee in service and the findings at that time were reviewed.  He reported having progressive right knee pain over the years.   He also had a progressive weight gain.  Symptoms and functional limitations were detailed.  It was noted that an April 2003 orthopedic evaluation disclosed severe degenerative changes.  Currently, his activity was severely restricted because of morbid obesity, degenerative arthritis in both knees, and respiratory problems.  Limitations of knee motion were measured.  Review of X-ray studies disclosed progression of degenerative arthritic changes.  It was noted that arthroplasty with bilateral knee replacement had been scheduled.  The assessment was: uncertain knee injury in 1974, while in service with two clinic visits and diagnosis of effusion and subluxation of the patella and mild findings on X-ray which have been consistent with early degenerative arthritis; currently severe degenerative arthritis bilateral knees, greater on the right, with marked objective findings; and, marked weight gain representing 172 pounds since discharge from service, obviously exacerbating above.  The examiner expressed the opinion that it was his clinical impression that the current condition was at least as likely as not linked to the findings in service.  The examiner's opinion did not say right, left, or both.  There is no reason to interpret the opinion as linking the current left side disability to the right side symptoms in service.  More importantly, there is no explanation as to why the current left side disability might be associated with the right side symptoms in service.  Thus, the opinion can reasonably be read as associating the current right side disability with the right side symptoms noted in service and cannot be read as associating the current left side disability with the right side symptoms in service.  

The right knee was replaced in August 2003.  A follow-up note, dated in October 2003 shows the Veteran was ambulating with a normal gait without ambulatory aids.  

The left knee was replaced in September 2005.  

On VA joints examination in February 2007, the Veteran's right knee arthroplasty appeared to be in its proper position, without loosening.  The examiner expressed the opinion that the Veteran's right ankle and foot pain were at least as likely as not the result of his morbid obesity and not related to his service-connected right knee replacement.  It was explained that the radiological study found the replacement to be in proper position, with no bone loosening.  It was noted that the right knee motion was decreased and slightly less than the left.  

The Veteran had a VA joints examination in May 2010.   The claims folder was reviewed.  The Veteran's medical history was discussed.  His joint symptoms were summarized.  On the right, the surgical absence of the patella and meniscus was noted.  On the left there were clicks or snaps, as well as the absence of the patella and meniscus.  Both sides had mild weakness.  Limitations in the range of motion were measured.  X-ray studies showed arthroplasty of both knees with orthopedic devices in proper position in both knees.  The diagnoses were degenerative joint disease, severe, right and left knees, with the Veteran in status post right and left knee arthroscopy and subsequent right and left total knee replacements.  

The examiner noted that the complete claims folder was reviewed.  It revealed evidence of a left leg condition prior to service with no residuals during active service.  More specifically, the claims file revealed no reference to a left knee condition found in or aggravated by active service.  The claims file showed the right knee condition was found in and aggravated by service.  The claims file also disclosed that the Veteran was within normal weight standards while on active duty.  The electronic medical records revealed morbid obesity since at least 1999.  According to the literature, morbid obesity increases the incidence of osteoarthritis in the knees.  The examiner expressed the opinion that the Veteran's current left knee disability with residuals of degenerative joint disease, status post left knee replacement, was less likely as not (less than a 50/50 probability) caused by or a result of the service-connected right knee degenerative joint disease, status post total right knee replacement.  Further, the Veteran's current left knee disability with residuals of degenerative joint disease, status post left knee replacement, was less likely as not (less than a 50/50 probability) permanently worsened by the right knee condition beyond the natural progression of the underlying non-service-connected left knee disability.  The examiner went on to explain that the incidence of osteoarthritis is increased in obese subjects and discussed various studies.  

The Veteran contends that the stresses caused by his service-connected right knee disorder caused his left knee disorder.  Service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  This would include the extent of any aggravation of any otherwise non-service-connected disability.  38 C.F.R. § 3.310(b) (2011).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With service incurred lower extremity amputation or shortening, a disabling arthritis, developing in the same extremity, or in both lower extremities, with indications of earlier, or more severe, arthritis in the injured extremity, including also arthritis of the lumbosacral joints and lumbar spine, if associated with the leg amputation or shortening, will be considered service incurred, provided, however, that arthritis affecting joints not directly subject to strain as a result of the service incurred amputation will not be granted service-connection.  38 C.F.R. § 4.58 (2011).  Review of the record in this case shows that the service-connected right lower extremity disorder did not result in amputation or shortening.  That is to say, the record establishes that the service-connected disability did not result in the kind of bodily imbalance contemplated by this regulation.  Therefore, it does not apply.  

Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, a medical opinion is needed to connect one medical condition to another medical condition.  In this case, there is no such opinion.   

In this case, there is no competent medical opinion connecting the claimed left knee disorder to the service-connected right knee disability.  The RO did obtain a medical opinion and that opinion is against the claimed connection.  Rather, it links the left knee disorder to the Veteran's obesity.  While the Veteran may claim that his left knee arthritis and subsequent left knee replacement is proximately due to his service-connected right knee disability, the medical records, reports and opinions provide the preponderance of evidence on this point.  Since that preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

Service-connection for a left knee disorder is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


